Citation Nr: 1205417	
Decision Date: 02/13/12    Archive Date: 02/23/12	

DOCKET NO.  08-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of gastric resection.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from July 1954 to July 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in St. Paul, Minnesota, that confirmed and continued a 20 percent disability rating for the Veteran's gastric resection residuals.  

A review of the record reveals the case was previously before the Board in May 2010 at which time it was remanded for further development.  The case has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900 (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was notified and scheduled for an examination of the stomach/duodenum in July 2010.  He was informed that he missed the examination.

2.  The Veteran failed to appear for the scheduled VA examination and did not show good cause for doing so.  He has not indicated a willingness to report for an examination.

3.  More than mild impairment attributable to the gastric resection has not been demonstrated.  The pertinent evidence of record does not show mild circulatory symptoms after meals with diarrhea and weight loss.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for gastric resection residuals  have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7308 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A, and its pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In the instant case, there has been compliance with the requirements of the VCAA.  By letter dated in July 2008, the Veteran was provided with the notice requirements for increased rating claims.  This included listing of the diagnostic criteria for evaluating gastric resection.  The Board notes that the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), by concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The record shows the RO has provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With regard to the duty to assist, the RO has secured the Veteran's service treatment records and VA treatment records, as well as private medical records.  Further, the Veteran has submitted statements in support of his claim.  He was also provided with an examination in connection with his claim.  Thus, there is no indication that any additional evidence remains outstanding.  The record reflects that, following a remand by the Board for further development in May 2010, the Veteran was afforded an opportunity to present for another VA examination.  However, for whatever reason, he failed to report.  There is no indication from the evidence of record that any communications to him were returned as undeliverable.   He was notified in a supplemental statement of the case that he had missed an examination.  He has not indicated a willingness to report for an examination.  Accordingly, the Board finds he failed to report for an examination and did so without good cause.  The Board, therefore, finds VA more than satisfied its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  No further assistance to the Veteran with the development of the evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).

Pertinent Legal Criteria

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

In this case, the claim is for an increased rating for the Veteran's gastric resection residuals.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned. If the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require reevaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the current level of impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Factual Background and Analysis

The record reflects that VA made an attempt to provide the Veteran with an examination to evaluate the current nature and extent of impairment attributable to his service-connected gastric resection.  He was scheduled for an examination in July 2010.  However, he failed to report for the examination and failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause in so doing).  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  The U.S. Court of Appeals for Veterans Claims (Court) has held "the duty to assist in development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Because the Veteran failed to report, the Board is forced to rely on the evidence that is of record, and the Board notes that evidence is several years old.  That evidence includes a report of a VA stomach, duodenum, and peritoneal adhesions examination accorded the Veteran in June 2007.  The claims file was not available for review.  It was noted that the Veteran reported being in Florida in December 2006 and having rectal bleeding.  It was indicated there was no history of nausea or vomiting.  As for diarrhea, it was stated the Veteran had it several times weekly, but less than daily.  The Veteran's height was listed as 71 inches and his weight was recorded as 250 pounds.  There were no signs of significant weight loss and malnutrition and there were no signs of anemia.  Following examination a diagnosis was made of rectal bleeding.  The examiner noted upper gastrointestinal bleeding of undetermined origin with two upper endoscopic procedures that were normal.  There were no reports of gastric ulcers resulting in anemia which required transfusions and iron injections.  The examiner opined that typical gastrointestinal bleeding associated with gastric resection was related to gastric ulcer, duodenal ulcer, or gastritis.  He stated the Veteran had had all these conditions ruled out on two separate occasions based on normal upper gastro endoscopic procedures.  Therefore, to conclude that the present symptoms were related to the service-connected gastric resection was not possible without resort to mere speculation. 

Records on file include reports of private medical treatment as otherwise described herein.  Repeated studies reported in those records revealed some small bleeding in the bowel, but no site for significant blood loss, and essentially no indication of problems with the gastric surgery.

The pertinent medical records in the claims file also include the report of a VA outpatient visit in early June 2007.  It was noted the Veteran had had low hemoglobin the past month.  He had also had many tests for blood loss while in Florida.  He stated he was seen at the Mayo Clinic in May 2007 for small ulcers from gastric surgery about 40 years earlier.  He reported having difficulty with excessive bleeding.  Currently, he was still fatigued, pale, and weak.  Notation was made that he spent six months each year in Florida.  He had bloating and pain in the abdomen on his return from Florida and was seen in a hospital in Minnesota where he was given pain medication that resolved the problems.  There was no obvious source of bleeding.  

On review of systems, he stated that he felt well.  His weight was described as stable.  He had no abdominal pain, diarrhea, or constipation.  He had occasional heartburn, and this was reported as diet related.  There were no black or bloody stools.  On examination his weight as recorded as 255 pounds and his height was listed as 71 inches.  He was to return in one year for his annual physical or sooner should he have any questions or concerns.  

The Veteran's stomach disorder has been evaluated under Diagnostic Code 7308 relevant to post gastrectomy syndrome.  The Board has also considered other relevant diagnostic codes.  

Under Code 7308, a 20 percent rating is assigned for mild postgastrectomy syndromes, with less frequent episodes of epigastric distress than shown for higher ratings, with characteristic mild circulatory symptoms or continuous mild manifestations.  The next higher rating of 40 percent is assigned for moderate post gastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss. The maximum rating of 60 percent is warranted for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic Code 7308.  

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

Another potentially applicable rating criteria in this case include 38 C.F.R. § 4.114, Diagnostic Code 7301 which is used for evaluating adhesions of the peritoneum.  Under this code, a 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged periods of pain.  A 50 percent rating is warranted for severe adhesions with definite partial obstruction shown by X-ray, with frequent or prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  

Also, under Code 7307, hypertrophic gastritis, a 30 percent rating is assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  The next higher rating of 60 percent is warranted for chronic gastritis identified by gastroscope with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Code 7307.  

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the Diagnostic Code  that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such rating.  See 38 C.F.R. § 4.114.

After a careful review of the available evidence of record, the Board finds that a rating in excess of 20 percent is not warranted under any potentially applicable code.  The next higher rating of 40 percent is not warranted under Code 7308 as the Veteran's condition is not shown to be productive of moderate post gastrectomy syndrome with episodes of epigastric disorders and characteristic mild circulatory symptoms after meals, with diarrhea and weight loss.  Specifically, the available treatment records show no indication of significant weight loss or malnutrition.  There is no evidence of any active treatment for the Veteran's gastrointestinal disability.  Accordingly, the next higher rating of 40 percent under Code 7308 is not in order.  

The Board has also considered the disability under other potentially applicable diagnostic codes.  A higher rating is not warranted under Code 7301.  Under Code 7301, a 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  This rating is not warranted as the evidence does not show partial obstruction due to adhesions.  

Under Code 7305, a 40 percent rating is warranted for moderately severe ulcer with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The evidence does not show anemia, weight loss, or recurrent incapacitating episodes, and, therefore, a higher rating under that code is not warranted.

A rating in excess of 20 percent under Code 7307 for gastritis is also not warranted.  A 30 percent rating for hypertrophic gastritis under Code 7307 requires chronic symptoms with multiple small eroded or ulcerated areas.  Such has not been shown.  Similarly, a higher rating under Code 7346 for hiatal hernia is not warranted.  A 30 percent rating for hiatal hernia under Code 7346 requires persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, which is not shown by the record.  

It is, therefore, the judgment of the Board that a 20 percent disability rating adequately reflects the severity of the Veteran's service-connected disability and that elevation to the next higher disability rating is not warranted under any of the aforementioned diagnostic codes.  The evidence of record does not support a finding that the Veteran's current condition more nearly approximates a disability rating higher than 20 percent.  While he is competent to report his symptoms, and the Board does not doubt that he suffers from gastrointestinal problems due to his gastric resection, the fact remains that his current symptoms are more consistent with a mild 20 percent disability rating than a moderate 40 percent disability rating.  

While it is noted that the Veteran has at various times reported excessive bleeding, repeated tests by private facilities and the VA have failed to reveal that the post surgery gastric resection is the site of any bleeding.  Thus, these episodes do not provide a basis for assignment of a higher rating.

In denying the claim for a higher rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedular standards impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture exhibits related factors such as marked interference with employment or frequent periods of hospitalization, then the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thune, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected gastrointestinal disorder is inadequate.  A comparison between the level of severity and symptomatology of the disability with the criteria found in the Rating Schedule for disabilities of the gastrointestinal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria consider a number of various symptoms.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required periods of hospitalization for his digestive disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record that suggests that the Veteran's disability markedly impacted his ability to perform his job.  While he has reported job interference during the reported periods of bleeding, as noted above, that bleeding has not been shown to be due to the service connected disability at issue.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Accordingly, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

In conclusion, throughout the appeal period, the Board finds that the Veteran's disability, as evaluated under Code 7308, does not more nearly approximate the criteria required for a higher disability rating.  


ORDER

A rating in excess of 20 percent for gastric resection residuals is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


